

117 HR 926 IH: To provide emergency funding for home visiting programs during the pandemic, and for other purposes.
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 926IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Danny K. Davis of Illinois (for himself and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide emergency funding for home visiting programs during the pandemic, and for other purposes.1.Emergency assistance to families through home visiting programs(a)Supplemental appropriationIn addition to amounts otherwise appropriated, out of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary of Health and Human Services $150,000,000, to remain available through September 30, 2022, to enable eligible entities to conduct programs in accordance with section 511 of the Social Security Act and subsection (c) of this section.(b)Eligibility for fundsTo be eligible to receive funds made available by subsection (a), an entity shall—(1)as of the date of the enactment of this section, be conducting a program under section 511 of the Social Security Act;(2)ensure the modification of grants, contracts, and other agreements, as applicable, executed under section 511 of such Act under which the program is conducted as are necessary to provide that, during the period that begins with the date of the enactment of this section and ends with the end of the 2nd succeeding fiscal year after the funds are awarded, the entity shall—(A)not reduce funding for, or staffing levels of, the program on account of reduced enrollment in the program; and(B)when using funds to provide emergency supplies to eligible families receiving grant services under section 511 of such Act, ensure coordination with local diaper banks to the extent practicable; and(3)reaffirm that, in conducting the program, the entity will focus on priority populations (as defined in section 511(d)(4) of such Act).(c)Uses of fundsAn entity to which funds are provided under this section may use the funds—(1)to serve families with home visits or with virtual visits, that may be conducted by the use of electronic information and telecommunications technologies, in a service delivery model described in section 511(d)(3)(A) of the Social Security Act;(2)to pay hazard pay or other additional staff costs associated with providing home visits or administration for programs funded under section 511 of such Act;(3)to train home visitors employed by the entity in conducting a virtual home visit and in emergency preparedness and response planning for families served, and may include training on how to safely conduct intimate partner violence screenings, and training on safety and planning for families served to support the family outcome improvements listed in section 511(d)(2)(B) of such Act;(4)for the acquisition by families served by programs under section 511 of such Act of such technological means as are needed to conduct and support a virtual home visit;(5)to provide emergency supplies (such as diapers and diapering supplies including diaper wipes and diaper cream, necessary to ensure that a child using a diaper is properly cleaned and protected from diaper rash, formula, food, water, hand soap and hand sanitizer) to an eligible family (as defined in section 511(k)(2) of such Act);(6)to coordinate with and provide reimbursement for supplies to diaper banks when using such entities to provide emergency supplies specified in paragraph (5); and(7)to provide prepaid grocery cards to an eligible family (as defined in section 511(k)(2) of the Social Security Act) participating in the maternal, infant, and early childhood home visiting program under section 511 of such Act for the purpose of enabling the family to meet the emergency needs of the family.